Exhibit 99.1 zendesk Second quarter 2015 highlights CUSTOMERS 60,000+ paid customer accounts DAILY REACH 4.6M+ daily interactions between organizations and customers ENTERPRISE 27% of monthly recurring revenue from 100+ seat customers INTERNATIONAL 44% revenues from outside the United States EMPLOYEES 1,000+ WORLDWIDE COUNTRY IN FOCUS Germany RANK #1 non-English speaking country by revenue in Europe GROWTH 120% trailing y/y revenue growth in Germany OPEN FOR BUSINESS IN Q3:15 Frankfurt Data Center
